Citation Nr: 1548439	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right ankle.

2.  Entitlement to a compensable rating for HIV-related illness.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

(The claim of entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits will be the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1991.

This case is before the Board of Veterans' Appeals  (Board) on appeal from July 2007 and December 2008 rating decisions of the VA Regional Office (RO) in Seattle, Washington. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's Benefits Management System (VBMS) paperless claims processing system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

PTSD

A review of the claims file shows that, in December 2008, the RO granted service connection for PTSD and assigned a 30 percent rating. 

In a statement received in January 2009, the Veteran submitted a Notice of Disagreement (NOD) with the rating assigned for PTSD in the December 2008 rating decision.  See VA Form 9 received January 2009.  To date, there is no indication that a Statement of the Case (SOC) was furnished.  Thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Degenerative Arthritis of the Right Ankle and HIV-Related Illness

In the case at hand, the Veteran submitted a claim for increased ratings in 2006.  The RO attempted to schedule the Veteran for VA joints and HIV-related illness examinations beginning in June 2011.  This examination request was cancelled by the VA Medical Center (VAMC) in August 2011; the reason given was "not enough information."  In June 2012, the RO noted that the examinations had been cancelled because the Veteran could not attend the examinations due to his incarceration.  In June 2012, the RO again attempted to schedule the Veteran for VA examinations.  This examination request was cancelled by the VA Medical Center in November 2012 (no reason documented).  Again, in December 2012, the RO attempted to schedule the Veteran for VA joints and HIV-related illness examinations.  In December 2012, the Veteran requested that these examinations be postponed while he attempted to "arrange payment for transport & security" from the corrections center where he was incarcerated to the VAMC.  No further information about any attempts to schedule VA examinations is included in the evidence of record.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While the duty to furnish a medical examination to an incarcerated Veteran is not absolute, when VA is unable to obtain an examination in such circumstances, VA must outline the efforts that were made to provide that examination.   In this regard, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III.iv.3.A.11.d.  In this case, it does not appear that all these steps have been taken.

The most recent information on file shows that the Veteran may be released from prison in 2016.  See October 2011 Report of Contact; March 2014 Supplemental SOC (SSOC).  To ensure that due process requirements are met, the Veteran should be given the opportunity to clarify his incarceration status.  Thereafter, the appropriate action should be taken for scheduling an examination and the steps taken should be documented.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, outstanding treatment records.

2.  Take all reasonable measures clarify whether the Veteran remains incarcerated.

3.  Thereafter, take all reasonable measures to schedule the Veteran for joints and HIV-related illness examinations as requested below. 

If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which is the most feasible option. If no option is feasible, the RO must document the steps taken to provide an examination, and the reasons why an examination could not be provided.

The joints examiner should review the claims file and VBMS file and examine the right ankle to determine the current level of severity of the service-connected disability.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The HIV-related illness examiner should review the claims file and VBMS file and examine the Veteran to determine the current level of severity of the service-connected disability.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  After undertaking any additional development warranted, readjudicate the claims for increased ratings for degenerative arthritis of the right ankle and HIV-related illness, in light of all of the additional evidence associated with the claims file and electronic VBMS file since the March 2014 SSOC.  If either claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a SSOC and give them an opportunity to respond before returning the case to the Board. 

5.  Also, issue an appropriate SOC to the Veteran and his representative in the matter of entitlement to an initial rating in excess of 30 percent for PTSD.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




